Exhibit 10.25

EMMIS OPERATING COMPANY

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS EMMIS OPERATING COMPANY CHANGE IN CONTROL SEVERANCE AGREEMENT (the
“Agreement”) is entered into, effective December 21, 2012 (the “Effective
Date”), by and between EMMIS OPERATING COMPANY, an Indiana corporation (the
“Company”), and Gregory T. Loewen (“Executive”).

W I T N E S S E T H

WHEREAS, Executive is an officer and employee of the Company and also an officer
of the Company’s sole shareholder, Emmis Communications Corporation (“Parent”)
and that the Company derives a material benefit from compensation to executives
that is provided by Parent; and

WHEREAS, as a material inducement to Executive’s continued employment with the
Company, Parent and Executive entered into a certain Emmis Communications
Corporation Change in Control Severance Agreement effective July 10, 2012 (the
“Parent CIC Agreement”); and

WHEREAS, on August 19, 2009, the Company’s Amended and Restated Revolving Credit
and Term Loan Agreement, to which both the Company and Parent are parties (the
“Credit Agreement”), was amended to prohibit Parent from paying compensation to
officers or employees of Parent or the Company, and such amendment may have
prohibited Parent from performing certain of its obligations under the Parent
CIC Agreement; and

WHEREAS, the Company considers the establishment and maintenance of sound and
vital management to be essential to protecting and enhancing the best interests
of the Company; and

WHEREAS, the Company recognizes that, as is the case with many operating
subsidiaries of publicly held corporations, the possibility of a change in
control may arise and that such possibility may result in the departure or
distraction of management personnel to the detriment of the Company; and

WHEREAS, the Company has determined that it is in the best interests of the
Company to secure Executive’s continued services and to ensure Executive’s
continued and undivided dedication to his duties in the event of any threat or
occurrence of a “Change in Control” (as defined in Section 1) and that it is in
the best interests of the Company to eliminate the unnecessary level of
uncertainty due to the potential inability of Parent to perform its obligations
under Parent CIC Agreement; and

WHEREAS, Executive and Parent have informed the Company that the Parent CIC
Agreement will be terminated upon execution of this Agreement in order to ensure
Executive does not receive unintended, duplicative benefits in connection with
the occurrence of a Change in Control.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the Company and Executive hereby agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:

(a) “Affiliate” means, with respect to a specified person, a person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the person specified.

(b) “Base Salary” means Executive’s gross base salary, regardless of whether
payable directly by the Company in cash or the stock compensation program or a
similar program.

(c) “Board” means the Board of Directors of Parent. The board of directors of
the Company agree to cause the Company to implement any and all directions of
the Board hereunder.

(d) “Bonus Amount” means the greater of (i) the highest annual incentive bonus
earned by Executive from the Company (and/or its Affiliates) during the last
three (3) completed fiscal years of the Company immediately preceding
Executive’s Date of Termination (annualized in the event Executive was not
employed by the Company (or its Affiliates) for the whole of any such fiscal
year), or (ii) if the Date of Termination occurs before Executive has been
employed for a full fiscal year and before the date on which the Company
generally pays bonuses to its executives for the fiscal year in which
Executive’s employment commenced, 25% of Executive’s Base Salary for the fiscal
year of the Company which includes the Executive’s Date of Termination.

(e) “Cause” means (i) the willful and continued failure of Executive to perform
substantially his duties with the Company (other than any such failure resulting
from Executive’s incapacity due to physical or mental illness or any such
failure subsequent to Executive being delivered a notice of Termination without
Cause by the Company or delivering a notice of Termination for Good Reason to
the Company) after a written demand for substantial performance is delivered to
Executive by the Board which specifically identifies the manner in which the
Board believes that Executive has not substantially performed Executive’s
duties; provided that Executive has not cured such failure or commenced such
performance within 30 days after such demand is given to Executive, or (ii) the
willful engaging by Executive in illegal conduct or gross misconduct which is
demonstrably and materially injurious to the Company or its Affiliates. For
purpose of the preceding sentence, no act or failure to act by Executive shall
be considered “willful” unless done or omitted to be done by Executive in bad
faith and without reasonable belief that Executive’s action or omission was in
the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board, based upon
the advice of counsel for the Company (or upon the instructions of the Company’s
chief executive officer or another senior officer of the Company) shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company. Cause shall not exist unless and
until the Company has delivered to Executive a copy of a resolution duly adopted
by three-quarters (3/4) of the entire Board (excluding Executive if Executive is
a Board member) at a meeting of the Board called and held for such purpose
(after reasonable notice to Executive and an opportunity for Executive, together
with counsel, to be heard before the Board), finding that in the good faith
opinion of the Board an event set forth in clause (i) or (ii) has occurred and
specifying the particulars thereof in detail. The Company must notify Executive
of any event constituting Cause within ninety (90) days following the Company’s
knowledge of its existence or such event shall not constitute Cause under this
Agreement.



--------------------------------------------------------------------------------

(f) “Change in Control” means any of the following: (i) any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (other than an Affiliate
or any employee benefit plan (or any related trust) of Parent or an Affiliate,
and other than Jeffrey H. Smulyan or an Affiliate of Mr. Smulyan) (a “Person”)
becomes after the date hereof the beneficial owner of 35% or more of either the
then outstanding Stock or the combined voting power of the then outstanding
voting securities of Parent entitled to vote in the election of directors,
except that no Change in Control shall be deemed to have occurred solely by
reason of any such acquisition by a corporation with respect to which, after
such acquisition, more than 60% of both the then outstanding common shares of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote in the election of directors are
then beneficially owned, directly or indirectly, by the persons who were the
beneficial owners of the Stock and voting securities of Parent immediately
before such acquisition in substantially the same proportion as their ownership,
immediately before such acquisition, of the outstanding Stock and the combined
voting power of the then outstanding voting securities of Parent entitled to
vote in the election of directors; (ii) individuals who, as of the Effective
Date, constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided that any individual who
becomes a director after the Effective Date whose election, or nomination for
election by Parent’s shareholders, was approved by a vote or written consent of
at least two-thirds of the directors then comprising the Incumbent Directors
shall be considered as though such individual were an Incumbent Director, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of Parent (as such terms are used in Rule
14a-11 under the Exchange Act); (iii) the consummation of (A) a merger,
reorganization or consolidation with respect to which the individuals and
entities who were the respective beneficial owners of the Stock and voting
securities of Parent immediately before such merger, reorganization or
consolidation do not, after such merger, reorganization or consolidation,
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding common shares and the combined voting power of the then
outstanding voting securities entitled to vote in the election of directors of
the corporation resulting from such merger, reorganization or consolidation, or
(B) the sale or other disposition (or series of sales and/or other dispositions
over time resulting in a sale and/or other disposition) of all or substantially
all of the assets of the Company or Parent to any Person or Persons as part of
the Company’s or Parent’s plan to sell or otherwise dispose of all or
substantially all of such assets; (iv) the approval by the shareholders of the
Company or Parent of a liquidation or dissolution of the Company or Parent;
(v) Parent ceasing to own at least a majority of the common stock of the
Company; or (vi) such other event(s) or circumstance(s) as are determined by the
Board to constitute a Change in Control. Notwithstanding the foregoing
provisions of this definition, a Change in Control shall be deemed not to have
occurred with respect to Executive, if he is, by written agreement executed
prior to such Change in Control, a participant on his own behalf in a
transaction in which the persons with whom he has the written agreement (and/or
their Affiliates) Acquire Parent (as defined below) and, pursuant to the written
agreement, Executive has (or has the right to acquire) an equity interest in the
resulting entity.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person acquires beneficial ownership of more than 35% of the
then outstanding Stock as a result of the acquisition of the Stock by Parent
which reduces the number of shares of Stock outstanding; provided, that if after
such acquisition by Parent such person becomes the beneficial owner of
additional Stock that increases the percentage of outstanding Stock beneficially
owned by such person, a Change in Control shall then occur.

For the purposes of this definition, “Acquire Parent” means the acquisition of
beneficial ownership by purchase, merger, or otherwise, of either more than 50%
of the Stock (such percentage to be computed in accordance with Rule
13d-3(d)(1)(i) of the SEC under the Exchange Act) or substantially all of the
assets of Parent or its successors; “person” means such term as used in Rule
13d-5 of the SEC under the Exchange Act; “beneficial owner” means such term as
defined in Rule 13d-3 of the SEC under the Exchange Act; and “group” means such
term as defined in Section 13(d) of the Exchange Act.

(g) “Code” means the Internal Revenue Code of 1986, as amended, and regulations
and rulings thereunder. References to a particular section of the Code shall
include references to successor provisions.

(h) “Date of Termination” means the effective date of the Termination of
Executive’s Employment.

(i) “Disability” means Termination of Executive’s Employment by the Company
(A) on account of Executive’s disability or incapacity in accordance with
Executive’s written employment agreement with the Company, if such agreement
contains provisions relating to Termination of Employment for disability or
incapacity, or (B) except as provided in clause (A), on account of Executive’s
disability or incapacity in accordance with the Company’s policies applicable to
salaried employees without a written employment agreement, as in effect
immediately before the Change in Control.

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to a particular section of, or rule under, the Exchange Act shall
include references to successor provisions.



--------------------------------------------------------------------------------

(k) “Good Reason” means, without Executive’s express written consent, the
occurrence of any of the following events after a Change in Control:

(i) a material diminution in Executive’s authority, duties, or responsibilities;
provided, however, Good Reason shall not be deemed to occur upon a change in
duties or responsibilities (other than reporting responsibilities) that is
solely and directly a result of Parent no longer being a publicly traded entity
that does not involve another event described in this Subsection (l);

(ii) a material breach by the Company or an Affiliate of the Company of this
Agreement or an employment agreement to which the Executive and the Company or
an Affiliate of the Company are parties;

(iii) a material reduction by the Company in Executive’s rate of annual Base
Salary, as in effect immediately prior to such Change in Control or as the same
may be increased from time to time thereafter (with a reduction or series of
reductions exceeding 5% of Base Salary being deemed material);

(iv) any requirement of the Company that Executive (A) be based anywhere more
than thirty-five (35) miles from the office where Executive is based at the time
of the Change in Control, if such relocation increases Executive’s commute by
more than twenty (20) miles, or (B) travel on Company business to an extent
materially greater than the travel obligations of Executive immediately prior to
such Change in Control;

(v) the failure of the Company to obtain the assumption and, if applicable,
guarantee, agreement from any successor (and parent corporation) as contemplated
in Section 9(b).

Notwithstanding the preceding, an event described above shall not be considered
an event of Good Reason, unless the Executive provides notice to the Company of
the existence of such event of Good Reason within ninety (90) days after its
first occurrence and the Company fails to cure such event within thirty
(30) days after receiving Executive’s notice. Executive’s right to Terminate
Employment for Good Reason shall not be affected by Executive’s incapacity due
to mental or physical illness, and Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any event or
condition constituting Good Reason; provided, however, that Executive must
Terminate Employment within ninety (90) days following the end of the thirty
(30) day cure period specified above, or such event shall not constitute a
termination for Good Reason under this Agreement. Notwithstanding any other
provision of this Agreement to the contrary, Termination of Employment by
Executive for any reason during the thirty (30)-day period beginning one
(1) year after the date of a Change in Control shall constitute a Termination of
Employment for Good Reason.



--------------------------------------------------------------------------------

(l) “Qualifying Termination” means a Termination of Executive’s Employment
(i) by the Company other than for Cause or (ii) by Executive for Good Reason.
Termination of Executive’s employment on account of death, Disability, or
Retirement shall not be treated as a Qualifying Termination.

(m) “Retirement” means Executive’s Termination of Employment by reason of
retirement (not including any mandatory early retirement) in accordance with the
Company’s retirement policy generally applicable to its salaried employees, as
in effect immediately prior to the Change in Control, or in accordance with any
retirement arrangement established with respect to Executive with Executive’s
written consent; provided, however, that under no circumstances shall a
resignation with Good Reason be deemed a Retirement.

(n) “SEC” means the Securities and Exchange Commission.

(o) “Stock” means the Class A Common Stock and the Class B Common Stock of
Parent, par value $.01 per share.

(p) “Termination of Employment”, “Terminates Employment”, or any variation
thereof means Executive’s separation from service within the meaning of Code
Section 409A(a)(2)(A)(i).

(q) “Termination Period” means the period of time beginning with a Change in
Control and ending two (2) years following such Change in Control.
Notwithstanding anything in this Agreement to the contrary, if (i) Executive’s
Employment is Terminated prior to a Change in Control for reasons that would
have constituted a Qualifying Termination if they had occurred following a
Change in Control; (ii) Executive reasonably demonstrates that such termination
(or Good Reason event) was at the request of a Person who had indicated an
intention or taken steps reasonably calculated to effect a Change in Control, or
was otherwise made in connection with a Change in Control; and (iii) a Change in
Control involving such third party or an Affiliate of such third party (or a
party competing with such third party to effectuate a Change in Control) does
occur, then for purposes of this Agreement, the date immediately prior to the
date of such Termination of Employment or event constituting Good Reason shall
be treated as a Change in Control. For purposes of determining the timing of
payments and benefits to Executive under Section 4, the date of the actual
Change in Control shall be treated as Executive’s Date of Termination under
Section l(h).

2. Obligation of Executive. In the event of a tender or exchange offer, proxy
contest, or the execution of any agreement which, if consummated, would
constitute a Change in Control, Executive agrees not to voluntarily leave the
employ of the Company, other than as a result of Disability, Retirement or an
event which would constitute Good Reason if a Change in Control had occurred,
until the Change in Control occurs or, if earlier, such tender or exchange
offer, proxy contest, or agreement is terminated or abandoned.



--------------------------------------------------------------------------------

3. Term of Agreement. This Agreement shall be effective on the date hereof and
shall continue in effect until the Company shall have given three (3) years’
written notice of cancellation; provided, that, notwithstanding the delivery of
any such notice, this Agreement shall continue in effect for a period of two
(2) years after a Change in Control, if such Change in Control shall have
occurred during the term of this Agreement. Moreover, if Executive is party to a
written employment agreement with the Company at the time of a Change in
Control, and such agreement would otherwise expire during the Termination
Period, the term of such agreement shall automatically be extended to the end of
the Termination Period or, if earlier, Executive’s Retirement. Notwithstanding
anything in this Section to the contrary, except as provided in the second
sentence of Section 1(r), this Agreement shall terminate if Executive or the
Company Terminates Executive’s Employment prior to a Change in Control.

4. Payments Upon Termination of Employment.

(a) Qualifying Termination—Severance. If during the Termination Period, the
Employment of Executive shall Terminate pursuant to a Qualifying Termination,
the Company shall provide to Executive:

(i) within ten (10) days following the Date of Termination a lump-sum cash
amount equal to the sum of (A) Executive’s Base Salary through the Date of
Termination and any bonus amounts which have become payable, to the extent not
theretofore paid or deferred, (B) an amount equal to (I) sixty percent (60%) of
Executive’s Base Salary at the rate in effect on the Change in Control (or, if
higher, the rate in effect on Termination of Employment), multiplied by (II) a
fraction, the numerator of which is the number of days in the fiscal year in
which the Date of Termination occurs through the Date of Termination and the
denominator of which is three hundred sixty-five (365), and (C) any accrued
vacation pay, in each case to the extent not theretofore paid; plus

(ii) within ten (10) days following the Date of Termination, a lump-sum cash
amount equal to (i) three (3) times Executive’s highest annual rate of Base
Salary during the 36-month period immediately prior to Executive’s Date of
Termination plus (ii) three (3) times Executive’s Bonus Amount.

(b) Qualifying Termination—Benefits. If during the Termination Period, the
Employment of Executive shall Terminate pursuant to a Qualifying Termination,
the Company shall:

(i) for a period of three (3) years following Executive’s Date of Termination,
continue to provide Executive (and Executive’s dependents, if applicable) with
the same level of accident and life insurance benefits upon substantially the
same terms and conditions (including contributions required by Executive for
such benefits) as existed immediately prior to Executive’s Date of Termination
(or, if more favorable to Executive, as such benefits and terms and conditions
existed immediately prior to the Change in Control); provided, that, if
Executive cannot continue to participate in the Company plans providing such
benefits, the Company shall otherwise provide such benefits on the same
after-tax basis as if continued participation had been permitted;



--------------------------------------------------------------------------------

(ii) for the period beginning on Executive’s Date of Termination and continuing
for up to 18 months thereafter, reimburse Executive for COBRA premiums paid by
Executive for continuation coverage for Executive (and Executive’s dependents,
if applicable) under the Company’s medical and dental benefits plan, with such
reimbursement being taxable to Executive (any reimbursement required by this
paragraph (ii) may be accomplished by the Company’s direct payment of such
premium, with such payment taxable to Executive, or by Company reimbursing
Executive for such premium within thirty (30) days after Executive’ s payment
thereof);

(iii) for the period beginning 19 months after Executive’s Date of Termination
and ending 36 months after Executive’s Date of Termination, reimburse Executive
for the cost of purchasing coverage substantially similar to that purchased
under the Company’s medical and dental benefits plan pursuant to paragraph
(ii) above (with no additional pre-existing condition exclusion), with such
reimbursement being taxable to Executive (any reimbursement required by this
paragraph (iii) may be accomplished by the Company’s direct payment of such
premium, with such payment taxable to Executive, or by Company reimbursing
Executive for such premium within thirty (30) days after Executive’ s payment
thereof);

Notwithstanding the foregoing, (A) in the event Executive (or, if applicable,
Executive’s dependent) becomes ineligible for COBRA continuation coverage during
the first 18 months following Executive’s Date of Termination, such person shall
not be eligible for further coverage under paragraph (ii) or (iii), and
(B) subject to the limitations in clause (A), in the event Executive becomes
employed by another employer and becomes eligible to receive welfare benefits
from such employer, the welfare benefits described in paragraphs (i) through
(iii) shall be secondary to such benefits during the period of Executive’s
eligibility, but only to the extent that the Company reimburses Executive for
any increased cost and provides any additional benefits necessary to give
Executive the benefits provided hereunder;

(iv) for two years following the Executive’s Date of Termination (or such
shorter period ending upon the subsequent employment of Executive at a level of
service commensurate with Executive’s positions with the Company on the Date of
Termination), provide outplacement services for Executive from a provider
selected by the Company and at the Company’s expense;

(v) make such additional payments and provide such additional benefits to
Executive as the Company and Executive may agree in writing, or to which
Executive may be entitled under the compensation and benefit plans, policies,
and arrangements of the Company.



--------------------------------------------------------------------------------

(c) Nonqualifying Termination. If during the Termination Period the Employment
of Executive shall Terminate other than by reason of a Qualifying Termination,
the Company shall pay to Executive within thirty (30) days following the Date of
Termination, a lump-sum cash amount equal to the sum of Executive’s Base Salary
through the Date of Termination and any bonus amounts which have become payable,
to the extent not theretofore paid or deferred, and any accrued vacation pay, to
the extent not theretofore paid. The Company may make such additional payments
and provide such additional benefits to Executive as the Company and Executive
may agree in writing, and the Company shall provide Executive with those
payments and benefits to which Executive may be entitled under the compensation
and benefit plans, policies, and arrangements of the Company or any employment
agreement with the Company or an Affiliate of the Company.

(d) Stock Rights. In the event of a Change in Control, all restricted Stock and
all options, stock appreciation rights, and/or other stock rights held by
Executive with respect to Stock that are exempt from Section 409A (“Stock
Rights”) which are not fully vested (and exercisable, if applicable) shall
become fully vested and exercisable as of a time established by the Board, which
shall be no later than a time preceding the Change in Control which allows
Executive to exercise the Stock Rights and cause the stock acquired thereby to
participate in the Change in Control transaction. If the Change in Control
transaction is structured so that stock participating therein at one time is or
may be treated differently from stock participating therein at a different time
(e.g., a tender offer followed by a squeeze-out merger), the Board shall
interpret this Subsection (d) to provide for the required vesting acceleration
in a manner designed to allow Executive to exercise the Stock Rights and cause
the stock acquired thereby to participate in the earliest portion of the Change
in Control transaction. If the consummation of a Change in Control transaction
is uncertain (e.g., a tender offer in which the tender of a minimum number of
shares is a condition to closing, or a voted merger or proxy contest in which a
minimum number of votes is a condition to closing), the Board shall apply this
Subsection (d) by using its best efforts to determine if and when the Change in
Control transaction is likely to close, and proceeding accordingly. To the
extent necessary to implement this Subsection d), each agreement reflecting a
Stock Right, and each plan, if any, pursuant to which a Stock Right is issued,
if any, shall be deemed amended.

(e) Delay in Payments to Specified Employees. Notwithstanding any other
provision of this Agreement, if Executive is a specified employee within the
meaning of Code Section 409A(a)(2)(B)(i), distributions pursuant to this Section
shall be delayed to the earliest day on which such payments are permitted by
Code Section 409A(a)(2)(B)(i) and the regulations thereunder.



--------------------------------------------------------------------------------

5. Certain Additional Payments by the Company.

(a) If it is determined (as hereafter provided) that any payment or distribution
by the Company or any Affiliate to or for the benefit of Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement, including without limitation any stock option,
stock appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such excise tax (such
tax or taxes, together with any such interest and penalties, are hereafter
collectively referred to as the “Excise Tax”), then (i) if reduction of the
amount payable pursuant to paragraph 4(a)(ii) by no more than ten percent
(10%) would result in no Excise Tax being imposed, the amount in paragraph
4(a)(ii) shall be reduced to the minimum extent necessary to result in no Excise
Tax being imposed, and (ii) if clause (i) does not apply, Executive will be
entitled to receive an additional payment or payments (a “Gross-Up Payment”) in
an amount such that, after payment by Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax, imposed upon the Gross-Up Payment, Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

(b) Subject to the provisions of Section 5(f) hereof, all determinations
required to be made under this Section 5, including whether an Excise Tax is
payable by Executive and the amount of such Excise Tax and whether a Gross-Up
Payment is required and the amount of such Gross-Up Payment, will be made by a
nationally recognized firm of certified public accountants (the “Accounting
Firm”) selected by Executive in his sole discretion. Executive will direct the
Accounting Firm to submit its determination and detailed supporting calculations
to both the Company and Executive within 15 calendar days after the date of
Executive’s termination of employment, if applicable, and any other such time or
times as may be requested by the Company or Executive. If the Accounting Firm
determines that any Excise Tax is payable by Executive, the Company will pay the
required Gross-Up Payment to Executive within five business days after receipt
of such determination and calculations. If the Accounting Firm determines that
no Excise Tax is payable by Executive, it will, at the same time as it makes
such determination, furnish Executive with an opinion that he has substantial
authority not to report any Excise Tax on his federal, state, local income or
other tax return. Subject to the provisions of this Section 5, any determination
by the Accounting Firm as to the amount of the Gross-Up Payment will be binding
upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Code (or any successor provision thereto) and
the possibility of similar uncertainty regarding applicable state or local tax
law at the time of any determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Company
should have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder. In the event that an Underpayment is made and the
Company exhausts or fails to pursue its remedies pursuant to Section 5(f) hereof
and Executive thereafter is required to make a payment of any Excise Tax,
Executive will direct the Accounting Firm to determine the amount of the
Underpayment that has occurred and to submit its determination and detailed
supporting calculations to both the Company and Executive as promptly as
possible. Any such Underpayment will be promptly paid by the Company to, or for
the benefit of, Executive within five business days after receipt of such
determination and calculations.



--------------------------------------------------------------------------------

(c) The Company and Executive will each provide the Accounting Firm access to
and copies of any books, records and documents in the possession of the Company,
Parent or Executive, as the case may be, reasonably requested by the Accounting
Firm, and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determination contemplated by Section 5(b)
hereof.

(d) The federal, state and local income or other tax returns filed by Executive
will be prepared and filed on a consistent basis with the determination of the
Accounting Firm with respect to the Excise Tax payable by Executive. Executive
will make proper payment of the amount of any Excise Tax, and at the request of
the Company, provide to the Company true and correct copies (with any
amendments) of his federal income tax return as filed with the Internal Revenue
Service and corresponding state and local tax returns, if relevant, as filed
with the applicable taxing authority, and such other documents reasonably
requested by the Company, evidencing such payment. If prior to the filing of
Executive’s federal income tax return, or corresponding state or local tax
return, if relevant, the Accounting Firm determines that the amount of the
Gross-Up Payment should be reduced, Executive will within five business days pay
to the Company the amount of such reduction.

(e) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by Sections 5(b) and
(d) hereof will be borne by the Company. If such fees and expenses are initially
advanced by Executive, the Company will reimburse Executive the full amount of
such fees and expenses within five business days after receipt from Executive of
a statement therefor and reasonable evidence of his payment thereof.

(f) Executive will notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment. Such notification will be given as promptly as practicable
but no later than 10 business days after Executive actually receives notice of
such claim and Executive will further apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid (in each case, to
the extent known by Executive). Executive will not pay such claim prior to the
earlier of (i) the expiration of the 30-calendar-day period following the date
on which he gives such notice to the Company and (ii) the date that any payment
of amount with respect to such claim is due. If the Company notifies Executive
in writing prior to the expiration of such period that it desires to contest
such claim, Executive will:

(i) provide the Company with any written records or documents in his possession
relating to such claim reasonably requested by the Company;



--------------------------------------------------------------------------------

(ii) take such action in connection with contesting such claim as the Company
will reasonably request in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;

(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income tax, including interest and penalties
with respect thereto, imposed as a result of such representation and payment of
costs and expenses. Without limiting the foregoing provisions of this
Section 5(f), the Company will control all proceedings taken in connection with
the contest of any claim contemplated by this Section 5(f) and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided that Executive may participate therein at his own cost and expense)
and may, at its option, either direct Executive to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company will determine; provided, however, that if the Company
directs Executive to pay the tax claimed and sue for a refund, the Company will
advance the amount of such payment to Executive on an interest-free basis and
will indemnify and hold Executive harmless, on an after-tax basis, from any
Excise Tax or income tax, including interest or penalties with respect thereto,
imposed with respect to such advance; and provided further, however, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of Executive with respect to which the contested amount is claimed
to be due is limited solely to such contested amount. Furthermore, the Company’s
control of any such contested claim will be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Executive will be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

(g) If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 5(f) hereof, Executive receives any refund with respect to
such claim, Executive will (subject to the Company’s complying with the
requirements of Section 5(f) hereof) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 5(f) hereof, a determination is made that
Executive will not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial or refund prior to the expiration of 30 calendar days after such
determination, then such advance will be forgiven and will not be required to be
repaid and the amount of such advance will offset, to the extent thereof, the
amount of Gross-Up Payment required to be paid pursuant to this Section 5.



--------------------------------------------------------------------------------

(h) To the extent that earlier payment is not required by the preceding
provisions of this Section, the Company shall pay amounts required to be paid
pursuant to this Section not later than the end of the calendar year next
following the calendar year in which Executive remits the related taxes.

6. Withholding Taxes. The Company may withhold from all payments due to
Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom. In the case of the withholding of an Excise Tax, such
withholding shall be consistent with any determination made under Section 5.

7. Reimbursement of Expenses. If any contest or dispute shall arise under this
Agreement involving termination of Executive’s employment with the Company or
involving the failure or refusal of the Company and/or Parent to perform fully
in accordance with the terms hereof, the Company shall reimburse Executive, on a
current basis, for all reasonable legal fees and expenses, if any, incurred by
Executive in connection with such contest or dispute (regardless of the result
thereof); provided, however, Executive shall be required to repay any such
amounts to the Company to the extent that a court or an arbitration panel issues
a final order from which no appeal can be taken, or with respect to which the
time period to appeal has expired, setting forth that Executive has not wholly
or partially prevailed on at least one material issue in dispute. The amount of
expenses eligible for reimbursement in one year pursuant to this Section shall
not affect the amount of expenses eligible for reimbursement in any following
year. Under no circumstances shall the Company’s reimbursement for expenses
incurred in a calendar year be made later than the end of the next following
calendar year; provided, however, this requirement shall not alter the Company’s
obligation to reimburse Executive for eligible expenses on a current basis.

8. Scope of Agreement. Nothing in this Agreement shall be deemed to entitle
Executive to continued employment with the Company or any Affiliate of the
Company, and if Executive’s employment with the Company shall terminate prior to
a Change in Control, Executive shall have no further rights under this Agreement
(except as otherwise provided hereunder); provided, however, that any
Termination of Executive’s Employment during the Termination Period shall be
subject to all of the provisions of this Agreement.

9. Successors; Binding Agreement.

(a) This Agreement shall not be terminated by any Change in Control or other
merger, consolidation, statutory share exchange, sale of substantially all the
assets or similar form of corporate transaction involving the Company (a
“Business Combination”). In the event of any Business Combination, the
provisions of this Agreement shall be binding upon the surviving corporation,
and such surviving corporation shall be treated as the Company hereunder. For
purposes of clarity only, a corporation acquiring substantially all of the
assets of the Company shall be a “surviving corporation” for purposes of the
preceding sentence.



--------------------------------------------------------------------------------

(b) The Company agrees that in connection with any Business Combination, it will
cause any successor entity to the Company unconditionally to assume (and for any
parent corporation in such Business Combination to guarantee), by written
instrument delivered to Executive (or his beneficiary or estate), all of the
obligations of the Company and Parent hereunder. Failure of the Company to
obtain such assumption and guarantee prior to the effectiveness of any such
Business Combination that constitutes a Change in Control, shall be a breach of
this Agreement and shall constitute Good Reason hereunder, with the event of
Good Reason occurring on the date on which such Business Combination becomes
effective.

(c) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive’s estate.

10. Notice. (a) For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when actually received or, if mailed, three days
after mailing by registered or certified mail, return receipt requested, or one
business day after mailing by a nationally recognized express mail delivery
service with instructions for next-day delivery, addressed as follows:

If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company.

If to the Company or Parent:

Emmis Operating Company

40 Monument Circle

Suite 700

Indianapolis, Indiana 46204

Attn.: Legal Department

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.



--------------------------------------------------------------------------------

(b) A written notice of Executive’s Date of Termination by the Company or
Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for Termination of Executive’s Employment under the provision
so indicated and (iii) specify the termination date (which date shall be not
less than fifteen (15) (thirty (30), if termination is by the Company for
Disability) nor more than sixty (60) days after the giving of such notice). The
failure by Executive or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company from asserting such fact or circumstance in enforcing Executive’s or
the Company’s rights hereunder.

11. Full Settlement; Resolution of Disputes. The Company’s obligation to make
any payments and provide any benefits pursuant to this Agreement and otherwise
to perform its obligations hereunder shall be in lieu and in full settlement of
all other severance payments to Executive under any other severance or
employment agreement between Executive and the Company, and any severance plan
of the Company; provided, however, that if any such other agreement or plan
would provide Executive with a greater payment or more or longer benefits in
respect of any particular item described hereunder (e.g., severance, welfare
benefits), then Executive shall receive such particular item of payment and/or
benefit pursuant to such other agreement or plan, in lieu of receiving that
particular item pursuant to this Agreement; and provided further, retention
bonuses and/or completion bonuses shall not be considered severance pay for
purposes of this Section. The Company’s obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against Executive or others. In no event
shall Executive be obligated to seek other employment or take other action by
way of mitigation of the amounts payable and benefits provided to Executive
under any of the provisions of this Agreement and, except as provided in
Section 4(b), such amounts shall not be reduced whether or not Executive obtains
other employment. The parties agree that any controversy or claim of either
party hereto arising out of or in any way relating to this Agreement, or breach
thereof, shall be settled by final and binding arbitration in Indianapolis,
Indiana by three arbitrators in accordance with the applicable rules of the
American Arbitration Association, and that judgment upon any award rendered may
be entered by the prevailing party in any court having jurisdiction thereof. The
Company shall bear all costs and expenses arising in connection with any
arbitration proceeding pursuant to this Section.

12. Employment by Affiliates of the Company. Employment by the Company for
purposes of this Agreement shall include employment by any Affiliate.

13. Survival. The respective obligations and benefits afforded to the Company
and Executive as provided in Sections 4 (to the extent that payments or benefits
are owed as a result of a Termination of Employment that occurs during the term
of this Agreement), 5 (to the extent that Payments are made to Executive as a
result of a Change in Control that occurs during the term of this Agreement), 6,
7, 9(c) and 11 shall survive the termination of this Agreement.



--------------------------------------------------------------------------------

14. GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF INDIANA WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICTS OF LAWS THEREOF, OF SUCH PRINCIPLES OF ANY OTHER JURISDICTION WHICH
COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF INDIANA. THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT, WHICH OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.

15. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.

16. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right Executive or the Company may have hereunder,
including, without limitation, the right of Executive to terminate employment
for Good Reason, shall not be deemed to be a waiver of such provision or right
or any other provision or right of this Agreement. Except as otherwise
specifically provided herein, the rights of, and benefits payable to, Executive,
his estate or his beneficiaries pursuant to this Agreement are in addition to
any rights of, or benefits payable to, Executive, his estate or his
beneficiaries under any other employee benefit plan or compensation program of
the Company.

17. Termination of Parent CIC Agreement; Replacement. The Parent CIC Agreement
is hereby terminated and replaced in its entirely by this Agreement; and the
Parent CIC Agreement shall be of no further force and effect.

[signatures appear on the following page(s)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first above written.

 

EMMIS OPERATING COMPANY By:   /s/ Jeffrey H. Smulyan Title: Chairman of the
Board, CEO and President EXECUTIVE /s/ Gregory T. Loewen

Parent hereby acknowledges and agrees to (i) perform all of its obligations
hereunder, including without limitation obligations with respect to the Board
hereunder and with respect to Stock and all options, stock appreciation rights,
and/or other stock rights held by Executive; and (ii) termination of the Parent
CIC Agreement.

 

EMMIS COMMUNICATIONS CORPORATION By:   /s/ Jeffrey H. Smulyan Title: Chairman of
the Board, CEO and President